IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0623-11


KEVIN VANCE EDIC, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS

DALLAS COUNTY



 Meyers, J., filed a dissenting statement.

DISSENTING STATEMENT 



	I would grant Appellant's petition for discretionary review and affirm the court of
appeals.  While I agree with the decision of the court of appeals, I do not feel that the
issue raised by Appellant was fully addressed in the opinion.  We have determined that a
threat under the retaliation statute can be communicated to the person being threatened
through a third party, however, we have never considered whether the complainant must
have knowledge of the threat.  Because this is an issue we should deliberate, I respectfully
dissent to the Court's decision to refuse Appellant's petition for discretionary review.

							Meyers, J.

Filed: August 24, 2011
Publish